Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Flaubert Mbongo and Charlotte Dikongue appeal the district court’s order granting summary judgment to the Defendants in their civil action related to a mortgage modification plan under the federal Home Affordable Modification Program (HAMP). We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Mbongo v. JP Morgan Chase Bank, N.A., No. 8:12-cv-00872-PJM, 2013 WL 4052823 (D.Md. Aug. 9, 2013). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.